SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2000 FOR MODIFIED SINGLE PREMIUM DEFERRED VARIABLE ANNUITY CONTRACTS ISSUED BY NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY THROUGH ITS NATIONWIDE VA SEPARATE ACCOUNT-B This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following underlying mutual funds changed names: OLD FUND NAME NEW FUND NAME Neuberger Berman Advisers Management Trust Lehman Brothers Advisers Management Trust AMT Limited Maturity Bond Portfolio: I Class AMT Short Duration Bond Portfolio: I Class Gartmore Variable Insurance Trust ("GVIT") Nationwide Variable Insurance Trust ("NVIT") Gartmore GVIT Emerging Markets Fund: Class I Gartmore NVIT Emerging Markets Fund: Class I Gartmore GVIT Emerging Markets Fund: Class III Gartmore NVIT Emerging Markets Fund: Class III Gartmore GVIT Global Financial Services Fund: Class III Nationwide NVIT Global Financial Services Fund: Class III Gartmore GVIT Global Health Sciences Fund: Class III Nationwide NVIT Global Health Sciences Fund: Class III Gartmore GVIT Global Technology and Communications Fund: Class I Nationwide NVIT Global Technology and Communications Fund: Class I Gartmore GVIT Global Technology and Communications Fund: Class III Nationwide NVIT Global Technology and Communications Fund: Class III Gartmore GVIT Global Utilities Fund: Class III Gartmore NVIT Global Utilities Fund: Class III Gartmore GVIT Government Bond Fund: Class I Nationwide NVIT Government Bond Fund: Class I Gartmore GVIT Growth Fund: Class I Nationwide NVIT Growth Fund: Class I Gartmore GVIT International Growth Fund: Class I Gartmore NVIT International Growth Fund: Class I Gartmore GVIT International Growth Fund: Class III Gartmore NVIT International Growth Fund: Class III Gartmore GVIT Investor Destinations Funds: Class II Nationwide NVIT Investor Destinations Funds: Class II Gartmore GVIT Investor Destinations Conservative Fund: Class II Nationwide NVIT Investor Destinations Conservative Fund: Class II Gartmore GVIT Investor Destinations Moderately Conservative Fund: Class II Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Gartmore GVIT Investor Destinations Moderate Fund: Class II Nationwide NVIT Investor Destinations Moderate Fund: Class II Gartmore GVIT Investor Destinations Moderately Aggressive Fund: Class II Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Gartmore GVIT Investor Destinations Aggressive Fund: Class II Nationwide NVIT Investor Destinations Aggressive Fund: Class II Gartmore GVIT Mid Cap Growth Fund: Class I Nationwide NVIT Mid Cap Growth Fund: Class I OLD FUND NAME NEW FUND NAME Gartmore GVIT Money Market Fund: Class I Nationwide NVIT Money Market Fund: Class I Gartmore GVIT Nationwide Fund: Class I NVIT Nationwide Fund: Class I Gartmore GVIT Nationwide Leaders Fund: Class III NVIT Nationwide Leaders Fund: Class III Gartmore GVIT U.S. Growth Leaders Fund: Class III Nationwide NVIT U.S. Growth Leaders Fund: Class III Gartmore GVIT Worldwide Leaders Fund: Class III Gartmore NVIT Worldwide Leaders Fund: Class III GVIT International Value Fund: Class III NVIT International Value Fund: Class III GVIT Mid Cap Index Fund: Class I NVIT Mid Cap Index Fund: Class I GVIT Small Cap Growth Fund: Class I Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I GVIT Small Cap Value Fund: Class I Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I GVIT Small Company Fund: Class I Nationwide Multi-Manager NVIT Small Company Fund: Class I J.P. Morgan GVIT Balanced Fund: Class I J.P. Morgan NVIT Balanced Fund: Class I Van Kampen GVIT Comstock Value Fund: Class II Van Kampen NVIT Comstock Value Fund: Class II Van Kampen GVIT Multi Sector Bond Fund: Class I Van Kampen NVIT Multi Sector Bond Fund: Class I
